                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------ x
                                                             :
JEWISH EDUCATIONAL MEDIA, INC.,                              :
                                                             :
                                    Plaintiff,               :       Case No. 1:21-cv-00978-MKB-RER
                                                             :
                             v.
                                                             :       STIPULATION EXTENDING TIME
MENDEL MINTZ AND SHMULY BUTLER, :                                    TO ANSWER, MOVE, OR
                                                             :       OTHERWISE RESPOND TO
                                    Defendants.              :       COMPLAINT
                                                             :
------------------------------------------------------------ x

        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for the parties that the deadline for Defendants Mendel Mintz and Shmuly Butler to

serve an answer, move, or otherwise respond to the Complaint is hereby extended from April 15,

2021 to May 19, 2021. There has been one prior extension.



                                                                 Respectfully submitted,

DATED:            New York, New York
                  April 16, 2021

 /s/ Douglas R. Nemec                                   /s/ E. David Smith
 Douglas R. Nemec                                       E. David Smith
 One Manhattan West                                     570 Lexington Avenue, 23rd Floor
 New York, New York 10001                               New York, New York 10022
 Telephone: (212) 735-3000                              Telephone: (212) 661-7010
 douglas.nemec@probonolaw.com                           edsmith@edslaw.net

 Attorney for Plaintiff Jewish                          Attorney for Defendants Mendel Mintz and
 Educational Media, Inc                                 Shmuly Butler




 .
             IT IS SO ORDERED.


Dated: _____________, 2021


                                          ________________________________
                                               HON. MARGO K. BRODIE
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                 2
